Citation Nr: 1329669	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-14 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.	Entitlement to separate service connection for a chronic 
disability manifested by dizziness, claimed as motion 
sickness, to include as secondary to service-connected 
traumatic brain injury, post concussion and contusion brain 
syndrome.

2.	Entitlement to service connection for a respiratory 
disability, to include bronchitis and allergic rhinitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1958 to 
September 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2009 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

In April 2011, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Motion Sickness

The Veteran contends that he has motion sickness, manifested 
by dizziness, which had its onset during active duty.  

A December 2008 private treatment record from Dr. S. Geluz 
shows the Veteran reported recurring headaches and 
dizziness.  The diagnosis was postconcussive syndrome.  A 
January 2009 private treatment record indicates the Veteran 
had a follow-up for dizziness.  In a January 2009 letter, 
Dr. Geluz opined that the Veteran's symptoms of dizziness 
were manifestations of long-term symptoms of postconcussion 
syndrome.  

In a July 2013 rating decision, the RO granted service 
connection for traumatic brain injury, post concussion and 
contusion brain syndrome.  In light of the opinion provided 
by Dr. Geluz, the Board finds an addendum opinion is 
necessary to address the theory of entitlement to separate 
service connection for a chronic disability manifested by 
dizziness, claimed as motion sickness, as secondary to the 
Veteran's now service-connected traumatic brain injury, post 
concussion and contusion brain syndrome.

Respiratory Disability

In July 2011, the Board remanded the Veteran's claim for 
additional development.  Specifically, the Board directed 
that the RO schedule the Veteran for an examination to 
determine whether it was at least as likely as not that the 
Veteran had a respiratory disability, to include bronchitis 
and allergic rhinitis, related to service.  To that end, 
when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The evidence demonstrates that the Veteran 
underwent VA examination in December 2011.  The VA examiner 
opined that it was less likely as not that the Veteran had a 
respiratory disability, to include bronchitis and allergic 
rhinitis, related to service.  The VA examiner opined that 
the Veteran's present condition, as well as a review of his 
medical history, failed to meet the diagnostic criteria or 
the symptomatology of bronchitis, chronic or acute at the 
present time.  The VA examiner stated that allergic rhinitis 
was likewise not evident on the latest VA examination.  
Here, the VA examiner commented upon the fact that the 
Veteran's medical history did not demonstrate a diagnosis of 
chronic bronchitis.  However, the VA examiner did not 
address the diagnosis of allergic rhinitis as shown in a 
November 2008 private treatment record from Dr. Geluz.  It 
is well established that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); see 
also Degmetich v. Brown, 104 F.3d 1328 (1997).  This 
requirement "is satisfied when a claimant has a disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of that claim, and a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the 
claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); 
see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 
10, 2013) (considering the application of McClain on a 
recent diagnosis predating the filing of a claim).  As a 
result, the Board finds an additional examination is 
necessary to determine whether any respiratory disability 
diagnosed during the pendency of the appeal, other than 
bronchitis, is related to active duty.  

In addition, the December 2011 VA examiner indicated that 
treatment records from the Manila VA outpatient clinic were 
reviewed in connection with the examination.  As the 
evidence does not appear to include these records, on remand 
the AMC must attempt to obtain and associate all outstanding 
VA treatment records with the Veteran's hardcopy or 
electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.	Obtain and associate with the Veteran's 
hardcopy or electronic claims file any 
outstanding VA treatment records.  All 
actions to obtain the requested records 
should be documented in the claims file.  
If any records cannot be located or no 
such records exist, the Veteran should be 
notified, and a memorandum of 
unavailability should be associated with 
the claims file.

2.	Then, forward the Veteran's claims file 
to the examiner who provided the December 
2011 medical opinion, or an alternate 
substitute if unavailable, to obtain an 
addendum opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran has 
a separate clinically distinct chronic 
disability manifested by dizziness, 
claimed as motion sickness, that is 
proximately due to the Veteran's service-
connected traumatic brain injury, post 
concussion and contusion brain syndrome.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran has a separate 
clinically distinct chronic disability 
manifested by dizziness, claimed as motion 
sickness, that is aggravated by his 
service-connected traumatic brain injury, 
post concussion and contusion brain 
syndrome.  If aggravation is found, the 
examiner should address the baseline level 
of disability before it was aggravated by 
the service-connected disability.

In providing the requested opinions, the 
examiner is advised that the term at least 
as likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  

A complete rationale for any opinion 
expressed, to include citation to specific 
medical documents and clinical findings, 
must be included in the examination 
report.

3.	Thereafter, schedule the Veteran for a 
VA examination for the purpose of 
ascertaining the nature and etiology of 
any respiratory disability, other than 
bronchitis, diagnosed at any time during 
the pendency of the appeal, even if later 
resolved.  The claims file should be made 
available to the examiner in conjunction 
with the examination.  Any medically 
indicated tests should be accomplished, 
and all pertinent symptomatology and 
findings must be reported in detail.  
Following a review of the Veteran's claims 
file, to specifically include the November 
2008 private treatment record from Dr. S. 
Geluz reflecting a diagnosis of allergic 
rhinitis, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any respiratory 
disability diagnosed at any time during 
the pendency of the appeal, even if later 
resolved, (other than bronchitis), was 
incurred in, due to, or aggravated by, 
active military service.  

In providing the requested opinion, the 
examiner is advised that the term at least 
as likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  

A complete rationale for any opinion 
expressed, to include citation to specific 
medical documents and clinical findings, 
must be included in the report.

4.	After the development requested has 
been completed, the RO should re-
adjudicate the claim of entitlement to 
separate service connection for a chronic 
disability manifested by dizziness, 
claimed as motion sickness, to include as 
secondary to service-connected traumatic 
brain injury, post concussion and 
contusion brain syndrome, and the claim of 
entitlement to service connection for a 
respiratory disability, to include 
bronchitis and allergic rhinitis.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond before 
the case is returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


